UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


CARLOS SANCHEZ,

                                  Plaintiff,

             v.                                                       9:19-CV-0877
                                                                      (GLS/TWD)


OFFICER J. KLINE et al.,

                                  Defendants.


APPEARANCES:

CARLOS SANCHEZ
Plaintiff, Pro Se
05-A-6204
Coxsackie Correctional Facility
P.O. Box 999
Coxsackie, NY 12051

HON. LETITIA JAMES                              ERIK BOULE PINSONNAULT
New York State Attorney General                 Assistant Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224


GARY L. SHARPE
Senior United States District Judge

                                   DECISION and ORDER

      Plaintiff Carlos Sanchez commenced this action by filing a pro se complaint for relief

pursuant to 42 U.S.C. § 1983, together with an application to proceed in forma pauperis.

Dkt. No. 1 ("Compl."); Dkt. No. 4 ("IFP Application"). By Decision and Order of this Court

filed August 19, 2019, plaintiff's IFP Application was granted, and following review of the
complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b), som e of

plaintiff's claims and one of the named defendants were dismissed and the Court directed

service and a response for the claims against defendants Gray and J. Kline that survived sua

sponte review. Dkt. No. 9 ("August 2019 Order"). Plaintiff subsequently filed an amended

complaint, wherein he added Corrections Captain Meigs and Supervising Offender

Rehabilitation Coordinator Neil Crystal as defendants and asserted various claims against

them. Dkt. No. 24 ("Am. Compl."). By Decision and Order filed January 23, 2020, the Court

accepted plaintiff's amended complaint for filing and found that the following claims survived

sua sponte review and required a response: (1) plaintiff's First Amendment retaliation claims

against defendants Gray, Meigs, and Crystal; (2) plaintiff's Eighth Amendment

failure-to-protect claim against defendant Gray; and (3) plaintiff's Fourteenth Amendment

equal protection claims against defendants Gray, Kline, Meigs, and Crystal.

        Presently before the Court is plaintiff's letter motion seeking to "remove" defendants

Meigs and Crystal as defendants because they afforded him the relief sought against them in

the amended complaint. Dkt. No. 29.

        The Court construes plaintiff's application as seeking voluntary dismissal of

defendants Meigs and Crystal, and all claims against them, pursuant to Rule 41(a)(1) of the

Federal Rules of Civil Procedure.1 Rule 41(a) provides in relevant part that a "plaintiff may

        1
           Although some decisions within this Circuit suggest that Rule 41(a) may only be employed to dismiss
an "entire controversy," Harvey Aluminum, Inc. v. Am.Cyanamid Co., 203 F.2d 105, 108 (2d Cir. 1953), more
recent cases make clear that this rule "permit[s] the withdrawal of individual claims." Azkour v. Haouzi, No.
11-CV-5780, 2013 WL 3972462, at *3 (S.D.N.Y. Aug. 1, 2013) (collecting cases); see Wakefield v. N. Telecom.
Inc., 769 F.2d 109, 114 n.4 (2d Cir. 1985) (suggesting that the “entire controversy” language of Harvey Aluminum
is mere dicta). Furthermore, even if it would have been more proper for plaintiff to seek dismissal of his claims
against only certain defendants by filing a motion to amend under Fed. R. Civ. P. 15, "there is no substantive
difference between the two" in this case because "the operative consideration under both rules is whether
defendant will be 'prejudiced.'" Nix v. Office of Comm'r of Baseball, No. 17-CV-1241, 2017 WL 2889503, at *3
n.2 (S.D.N.Y. July 6, 2017) (quoting Seidman v. Chobani, LLC, No. 14-CV-4050, 2016 WL 1271066, at *2

                                                       2
dismiss an action without a court order by filing . . . a notice of dismissal before the opposing

party serves either an answer or a motion for summary judgment." Fed. R. Civ. P.

41(a)(1)(A)(i). Since none of the defendants have answered or moved for summary

judgment, and defendants Meigs and Crystal will not suffer any prejudice if plaintiff's claims

against them are dismissed, plaintiff is entitled to voluntary dismissal these defendants, and

all claims against them, without prejudice, without further order of the court.

          WHEREFORE, it is hereby

          ORDERED that, in accordance with plaintiff's notice to voluntarily dismiss Meigs and

Crystal as defendants (Dkt. No. 29), the Clerk of the Court shall terminate these individuals

as defendants, and reflect that the action against them is voluntarily dismissed without

prejudice pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure; and it is

further

          ORDERED that a response to plaintiff's amended complaint be filed by defendants

Kline and Gray, or their counsel, within THIRTY (30) DAYS of the date of this Decision and

Order; and it is further

          ORDERED that the Clerk shall serve a copy of this Decision and Order on the parties

in accordance with the Local Rules of Practice.

IT IS SO ORDERED.

February 5, 2020
Albany, New York




(S.D.N.Y. Mar. 29, 2016) (citations omitted)).

                                                 3
